

114 S3514 IS: Rim of the Valley Corridor Preservation Act
U.S. Senate
2016-12-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II114th CONGRESS2d SessionS. 3514IN THE SENATE OF THE UNITED STATESDecember 7, 2016Mrs. Boxer introduced the following bill; which was read twice and referred to the Committee on Energy and Natural ResourcesA BILLTo adjust the boundary of the Santa Monica Mountains National Recreation Area to include the Rim of
			 the Valley Corridor, and for other purposes. 
	
 1.Short titleThis Act may be cited as the Rim of the Valley Corridor Preservation Act. 2.FindingsCongress finds that—
 (1)the Santa Monica Mountains National Recreation Area was authorized as a unit of the National Park System on November 10, 1978;
 (2)the Santa Monica Mountains and the Rim of the Valley Corridor include a diverse range of nationally significant natural and cultural resources;
 (3)expanding the Santa Monica Mountains National Recreation Area would provide new opportunities for the National Park Service to serve a broad range of urban communities, including many communities that are—
 (A)underrepresented in units of the National Park System; and (B)underserved by State and local parks;
 (4)the Santa Susana Field Laboratory is located in the Simi Hills in southeastern Ventura County, California, within the external boundaries of the Rim of the Valley Corridor;
 (5)activities at the Santa Susana Field Laboratory have— (A)included rocket engine testing and research and development of fuels, propellants, nuclear power, and lasers; and
 (B)resulted in releases of radioactive and hazardous substances into the environment that require cleanup;
 (6)in 2010, the California Department of Toxic Substances Control, the Department of Energy, and the National Aeronautics and Space Administration entered into administrative orders on consent for the cleanup of contamination in soil to background levels on the portions of the Santa Susana Field Laboratory covered by the orders, with certain limited specified exceptions; and
 (7)Congress expects that a comparable cleanup will occur on the remaining portion of the Santa Susana Field Laboratory, such that the cleanup on the remaining portion will be protective of all allowable uses under Ventura County, California, zoning and general plan designations for the Santa Susana Field Laboratory in effect as of December 7, 2016.
			3.Boundary adjustment; land acquisition; administration
 (a)Boundary adjustmentSection 507(c)(1) of the National Parks and Recreation Act of 1978 (16 U.S.C. 460kk(c)(1)) is amended, in the first sentence, by striking Santa Monica Mountains National Recreation Area and Santa Monica Mountains Zone, California, Boundary Map, numbered 80,047–C and dated August 2001 and inserting Rim of the Valley Unit_Santa Monica Mountains National Recreation Area and dated June 2016.
 (b)Rim of the Valley UnitSection 507 of the National Parks and Recreation Act of 1978 (16 U.S.C. 460kk) is amended by adding at the end the following:
				
					(u)Rim of the Valley Unit
 (1)DefinitionsIn this subsection: (A)StateThe term State means the State of California.
 (B)UnitThe term Unit means the Rim of the Valley Unit included within the boundaries of the recreation area, as depicted on the map described in subsection (c)(1).
 (C)Utility facilityThe term utility facility means— (i)electric substations, communication facilities, towers, poles, and lines;
 (ii)ground wires; (iii)communications circuits;
 (iv)other utility structures; and (v)related infrastructure.
 (D)Water resource facilityThe term water resource facility means— (i)irrigation and pumping facilities;
 (ii)dams and reservoirs; (iii)flood control facilities;
 (iv)water conservation works, including debris protection facilities, sediment placement sites, rain gauges, and stream gauges;
 (v)water quality, recycled water, and pumping facilities;
 (vi)conveyance distribution systems; (vii)water treatment facilities;
 (viii)aqueducts; (ix)canals;
 (x)ditches; (xi)pipelines;
 (xii)wells; (xiii)hydropower projects;
 (xiv)transmission facilities; and (xv)other ancillary facilities, groundwater recharge facilities, water conservation, water filtration plants, and other water diversion, conservation, groundwater recharge, storage, and carriage structures.
 (2)Boundary revisionNot later than 3 years after the date of enactment of this subsection, the Secretary shall update the general management plan for the recreation area to reflect the boundaries designated on the map referred to in subsection (c)(1) to include the area known as the Rim of the Valley Unit.
 (3)AdministrationSubject to valid existing rights, the Secretary shall administer the Unit and any land or interest in land acquired by the United States and located within the boundaries of the Unit—
 (A)as part of the recreation area; and
 (B)in accordance with— (i)this section; and
 (ii)applicable laws (including regulations). (4)Acquisition of land (A)In generalThe Secretary may acquire non-Federal land within the boundaries of the Unit only through exchange, donation, or purchase from a willing seller.
 (B)Use of eminent domainNothing in this subsection authorizes the use of eminent domain to acquire land or interests in land within the boundaries of the Unit.
 (5)Outside activitiesThe fact that certain activities or land uses can be seen or heard from within the Unit shall not preclude the activities or land uses outside the boundary of the Unit.
 (6)Exclusion of certain landNotwithstanding any other provision of law, no portion of the Santa Susana Field Laboratory shall be considered for inclusion in the Unit until the later of the date on which—
 (A)cleanup of soil at the Santa Susana Field Laboratory has been completed in full compliance with the cleanup standards specified in the administrative orders on consent entered into by the California Department of Toxic Substances Control, the Department of Energy, and the National Aeronautics and Space Administration on December 6, 2010, as the cleanup standards are defined in the orders on that date, such that all contamination in soil is cleaned up to background levels; and
 (B)cleanup of soil for any portion of the Santa Susana Field Laboratory not covered by the orders described in subparagraph (A) that is comparable to the cleanup required for the portions of the laboratory under the orders has been completed in a manner that meets the cleanup standards for all allowable uses in the Ventura County, California, zoning and general plan land use designations for the Santa Susana Field Laboratory in effect as of December 7, 2016.
 (7)Effect of subsectionNothing in this subsection or the application of the applicable management plan to the Unit— (A)modifies any provision of Federal, State, or local law with respect to public access to, or use of, non-Federal land;
 (B)creates any liability, or affects any liability under any other law, of any private property owner or other owner of non-Federal land with respect to any person injured on private property or other non-Federal land;
 (C)allows for the creation of protective perimeters or buffer zones outside of the Unit;
 (D)affects the ownership, management, or other rights relating to any non-Federal land (including any interest in any non-Federal land);
 (E)requires any unit of local government to participate in any program administered by the Secretary; (F)alters, modifies, or diminishes any right, responsibility, power, authority, jurisdiction, or entitlement of the State, any political subdivision of the State, or any State or local agency under existing Federal, State, or local law (including regulations);
 (G)requires or promotes the use of, or encourages trespass on, land, facilities, and rights-of-way owned by non-Federal entities, including water resource facilities and public utilities, without the written consent of the owner of the land;
 (H)affects the operation, maintenance, modification, construction, or expansion of any water resource facility or utility facility located within or adjacent to the Unit;
 (I)terminates the fee title to land, or the customary operation, maintenance, repair, and replacement activities on or under the land, granted to public agencies that are authorized under Federal or State law; or
 (J)interferes with, obstructs, hinders, or delays the exercise of any right to or access to any water resource facility or other facility or property necessary or useful to access any water right to operate any public water or utility system.
 (8)Utility facilities; water resource facilitiesA utility facility or water resource facility shall conduct activities in a manner that reasonably avoids or reduces the impact of the activities on the resources of the Unit..